Citation Nr: 1117906	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected cephalgia (headaches), to include consideration of an extraschedular initial evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 2001 to May 2002, and from January 2003 to May 2004.  He also served in the Iowa Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Des Moines, Iowa, which granted service connection for cephalgia and assigned a noncompensable evaluation, effective May 15, 2004.  Subsequently, in a January 2007 rating decision, the RO increased the appellant's initial evaluation from noncompensable to 30 percent disabling, also effective May 15, 2004.  

In February 2008, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2008, the Board issued a decision that increased the initial rating for the service-connected cephalgia to 50 percent, but denied an initial rating in excess of that amount.  The appellant appealed the Board's June 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2009, the appellant's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand.  In a February 2009 Order, the Court granted the motion, vacated the portion of the Board's June 2008 decision that denied an initial rating in excess of 50 percent for service-connected headaches, and remanded the matter to the Board for action consistent with the Joint Motion.  

In June 2009, the Board remanded the case for additional development.  The Board finds that the RO substantially complied with the mandates of the June 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that in the June 2009 remand, the Board referred the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  A February 2010 decision denied the claim and the appellant did not appeal the decision.   


FINDING OF FACT

The appellant's headaches are shown to occur daily with manifestations of symptoms which are completely prostrating, prolonged, and productive of severe economic inadaptability; these manifestations are adequately contemplated by the currently assigned 50 percent evaluation under Diagnostic Code 8100, migraine headaches, the criteria for which expressly considers "severe economic inadaptability." 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent have not been met, and an extraschedular rating for service-connected cephalgia (headaches) under 38 C.F.R. § 3.321(b) is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321(b), 3.159, 4.124a (Diagnostic Code 8100) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the June 2005 rating decision granted the appellant's claim for service connection for cephalgia (headaches), such claim is now substantiated.  His filing of a notice of disagreement as to the June 2005 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The October 2006 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.124a, DC 8100), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In August 2009, the appellant was sent a letter requesting that he provide the complete names, address, and dates of treatment of all medical care providers who have treated him for service-connected headaches.  He was also asked to provide the complete names, addresses and dates of treatment at the Mayo Clinic in Rochester, Minnesota, in 2008 (and/or 2009) regarding his headaches.  He was also sent a VCAA notice letter in December 2009.  In January 2010, VA received a letter from M.J., M.D., concerning the appellant's headaches.  As the appellant was requested to provide information concerning medical treatment, including at the Mayo Clinic, and the appellant did not respond, the Board finds that the August 2009 and December 2009 letters complied with the June 2009 remand, satisfying the duty to assist.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Additionally, upon remand in June 2009, and in compliance with 38 C.F.R. § 3.321, the Board obtained an Advisory Opinion from the Director of Compensation and Pension, which thoroughly addressed the issue of entitlement to an extraschedular rating for headaches.  Although the VA received the January 2010 letter from Dr. M.J. after obtaining the Advisory Opinion, the information in the January 2010 letter was repetitive of other evidence of record, which indicated that the appellant had severe headaches and difficulty working due to his chronic headaches.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in May 2005 and May 2007.  The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2007 VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The appellant's service-connected cephalgia (headaches), is rated as 50 percent disabling, effective May 15, 2004, under the provisions of Diagnostic Code 8100.  Diagnostic Code 8100 provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the highest rating assignable under the current rating criteria for migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for that purpose and must do so if the schedular rating criteria are inadequate and the issue is either raised by the claimant or reasonably raised by the evidence because an extra-schedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115-19 (2008).  

The inadequacy of the schedular criteria is a threshold determination, without which further extraschedular consideration is not required and requires a comparison of the level of disability and symptomatology with the schedular rating.  If the latter reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule and the assigned schedular rating is adequate.  If not, then it must be determined whether the disability picture exhibits other related factors, an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-19 (2008) (citing VAOPGCPREC 6-96).

III. Analysis

In his November 2004 claim, the appellant claimed that he suffers from daily migraine headaches.  A May 2005 VA examination report reflects that the appellant reported that he had a constant headache.  He indicated that there is always a left-sided headaches along the temporal area.  He reported that he is able to dull the headache to 3 to 4 out of 10 with over the counter analgesics, and that every day the headache pain will increase to 8 to 9 out of 10.  He described the pain as sharp shooting pain behind the left ear and the left side of his skull.  He denied nausea and vomiting, and reported that he does have some blurring of vision.  He noted that with the more severe headache pain, the light bothers him.  He reported that he takes over the counter analgesics, and goes into a darkened room for 20 to 30 minutes daily.  He reported that the headache subsides but does not go away.  He denied periods of incapacitation.    

A December 2005 private treatment record from Mercy Medical Center reflects that the appellant reported chronic, daily headaches.  He stated that the course is constant and waxing and waning.  The headaches were constant.  The degree of severity was moderate.  Mitigating factors included light avoidance.  Private treatment records from M.J., M.D., from January 2006 to February 2006, reflect that the appellant reported chronic daily headaches.  A February 2006 private treatment record reflects that Dr. M.J. filled out a Family Medical Leave Act form for him.  

A March 2006 VA treatment record reflects that the appellant had chronic daily headache syndrome with slow improvement.  He reported having headaches four to five times per week, usually more occipital/cervical than the typical frontal headaches he had.  He was not taking any analgesic medication and was not using caffeine.

A February 2006 letter reflects that the 8a was approved for intermittent leave under the Family Medical Leave Act (FMLA).  A November 2006 letter from the appellant's employer indicates that the appellant took time off work or left early from work due to migraine headaches over the past six months.  The employer noted that there were times when this happened two or three times per month.  A work history from August 2006 to November 2006 reflects that the appellant took five days of leave.  

A November 2006 letter from Dr. M.J. indicates that the appellant continued to have debilitating headaches two or three times per month that will last approximately two days.  He remained on drug therapy.  Dr. M.J. noted that these headaches have impacted his lifestyle substantially and have caused significant pain and discomfort.

A May 2007 VA examination report indicates that the appellant reported that his migraines are extremely bad and occur every day.  He took Topomax, Wellbutrin, Relpax and Imitrex.  He reported that he always has a headache with constant pain of 3 to 4 out of 10, described as a dull aching sensation.  He reported that his migraine pain increases to 8 to 10 out of 10, described as a sharp, stabbing, pounding throbbing pain that begins on the left side of his head in the region around his ear and travels down into the neck and arms.  He reported that the pain can last for approximately 30 seconds to two days.  On a weekly basis, the migraines occur approximately two to five times.  He reported that he lost eight days of work due to the condition in the last 90 days.  He denied precipitating factors.  He stated that he had a hazy aura with dizziness prior to a headache.  Symptoms of an active headache include photophobia, nausea, and occasional vomiting with severe headaches.  He reported that he needs to use massage and rests in dark rooms in addition to medication.  He stated that his symptoms limit his ability to interact with his wife and family, drive vehicles, and work.  The appellant was diagnosed with chronic, daily cephalgia, with a moderate impact on functional ability.

At the February 2008 hearing, the appellant's representative noted that due to the nature of the appellant's work as a railroad engineer, if he reports off two to five days a month, he misses half of his income.  (See February 2008 Hearing Transcript (Tr.) at p. 4).  The representative explained that his work as a railroad engineer is on an on-call basis where he misses opportunities to work if he is incapacitated by headaches.  (Id.).  The appellant's representative also noted that when the appellant has a headache, he has to take medication and will go to bed for 12 to 18 hours.  He also had two episodes of blindness because his headaches got so bad that he could not see.  (Tr. at p. 5).  He reported that his headache symptoms increase, requiring him to take medication, approximately two to four times a month.  (Tr. at p. 6).  The appellant's representative also reported that the appellant took so much medication for his headaches that his employer is concerned about his ability to perform his job, and the appellant is sometimes unable to drive a car to get to work.  (Tr. at p. 8).  The appellant's wife testified that the appellant's headaches affect their family and have caused financial strain because he cannot contribute as much.  (Tr. at p. 9).  

A February 2008 private treatment record from Dr. M.J. indicates that the appellant had chronic head pain with chronic daily headache syndrome and a comorbid sleep disorder/mood disorder.  The record reflects that the appellant's episodic migraines were improved, but he had face and temporomandibular joint pain.  A December 2008 private treatment record from Dr. M.J. indicates that the appellant continued to have almost daily headaches.  He also noted that the appellant was not sleeping at nighttime.  The appellant's medication was switched from Topamax prophylaxis to Depakote.  

A March 2008 VA treatment record reflects that the appellant was employed fulltime as an engineer for a railroad.  A November 2008 VA treatment record reflects that the appellant continued to complain of headaches, and was taking medication for them.  The record notes that despite the headaches, the appellant is actively employed and works about 70 hours a week with the railroad.  He had no accidents or injuries at work.  The report notes that this is a high risk occupation and the employee needs to be alert at all times.  The appellant worked the night shift.  A July 2009 VA treatment record indicated the appellant had daily headaches.  

In December 2009, pursuant to the Board's June 2009 remand, an Advisory Opinion from the Director of Compensation and Pension Service was obtained.  See 38 C.F.R. § 3.321(b)(1) (The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for that purpose and must do so if the schedular rating criteria are inadequate and the issue is either raised by the claimant or reasonably raised by the evidence).  

The Advisory Opinion acknowledged that the evidence details a history of symptoms of cephalgia sufficient to interfere with the appellant's occupational performance.  However, the Director noted that the 50 percent evaluation assigned for the disability includes recognition that symptoms of the disability result in severe economic inadaptability.  No evidence of manifestation of the disability not contemplated by the schedular evaluation assigned were found in the treatment records and reports available for review.  Consequently, the Director found that entitlement to an extraschedular evaluation in excess of 50 percent for service-connected cephalgia under 38 C.F.R. § 3.321(b)(1) is not warranted.  The Board agrees with the Director's assessment.  

A January 2010 letter from Dr. M.J. reflects that the appellant had a closed head injury at age 5 and an exacerbation of his headache during his military experience and now has debilitating headaches that have not been relieved.  Dr. M.J. noted that to date no intervention had been helpful.  Dr. M.J. stated that at this point, the appellant is debilitated and he is having difficulty working.  As noted above, although the January 2010 letter was received by VA after the December 2009 Advisory Opinion was issued, the letter is repetitive of other information in the claims file which indicates the appellant's headaches interfere with his work.  The Director specifically noted that the appellant's symptoms of cephalgia interfere with his occupational performance.

After a thorough review of the evidence outlined above, including the appellant's hearing testimony, VA treatment records, private treatment records, VA examination reports and the Advisory Opinion, the Board finds that the appellant's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  The appellant has chronic, daily headaches that are often severe in nature, and they limit his work productivity because he must take medication for pain management and lie down.  However, as noted in the December 2009 Advisory opinion, all of these factors, including economic inadaptability were considered in the assignment of the 50 percent rating under Diagnostic Code 8100.

Diagnostic Code 8100 expressly contemplates headaches "productive of severe economic inadaptability."  Nothing in the record suggests that the appellant's service-connected headaches are productive of more than severe economic inadaptability, or that the assigned schedular rating is otherwise inadequate.  Although the appellant reported daily headaches, he reported that the constant pain is a dull, aching sensation.  He stated that more severe headaches occur two to five times a week, for 30 seconds to two days.  (See May 2007 VA examination report).  The appellant has not been hospitalized on account of his headaches, and they have not caused marked interference with his employment, i.e. unusual and beyond that contemplated by his assigned rating, or otherwise render impractical the application of the regular schedular standards.  As noted above, a November 2008 VA treatment record reflects that the appellant was able to work 70 hours a week with the railroad company despite his headaches.  A 50 percent rating is the maximum rating available under Diagnostic Code 8100.  The Board finds no other relevant code sections under which to evaluate the appellant's headaches.  There is no evidence symptoms associated with the headaches warrant a higher rating under another Diagnostic Code.    

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  The issue of entitlement to TDIU was referred in the June 2009 Board remand, and a rating decision was issued in February 2010 denying the claim.  As discussed above, the appellant contends that his headaches affect his ability to work.  However, the appellant is employed full time.  In November 2008, the appellant reported that he works 70 hours a week and the March 2008 VA treatment record noted that the appellant was employed full time as an engineer.  Although the January 2010 letter from Dr. M.J. indicates the appellant was having difficulty working, it does not indicate that the appellant was unemployed.  Thus, the Board finds that TDIU consideration is not warranted.  

In sum, the Board concludes that the appellant is not entitled to an evaluation in excess of 50 percent for service-connected cephalgia (headaches) under the schedular criteria or an extraschedular rating.  The Board concludes that the schedular rating criteria is adequate in this instance.  Diagnostic Code 8100 specifically contemplates headaches productive of severe economic inadaptability.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
         

ORDER

Entitlement to an initial evaluation in excess of 50 percent for service-connected cephalgia (headaches), to include consideration of an extraschedular initial evaluation pursuant to 38 C.F.R. § 3.321(b)(1), is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


